DETAILED ACTION
This office action is in response to application filed on 3/13/2019.
Claims 1 – 20 are pending.
Priority is claimed to Japanese application JP20148-047618 (filed on 3/15/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 16 – 18, they claim dependency to “The safety control method of a functional safety system according to claim 13”, however, claim 13 is a system claim. Applicant are advised to amend claims 16 – 18 to be dependent on claim 15 instead.


As per claim 1, limitation 8 claims “the access limit set value is rewritten”. It is unclear what are the conditions to cause the rewritten of the access limit set value, appropriate explanation is needed.
As per claim 15, limitation 11 claims “the access limit set value is rewritten”. It is unclear what are the conditions to cause the rewritten of the access limit set value, appropriate explanation is needed.
As per claim 20, limitation 11 claims “the access limit set value is rewritten”. It is unclear what are the conditions to cause the rewritten of the access limit set value, appropriate explanation is needed.

The rest of the claims are rejected due to dependency to the rejected base claims.

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terechko et al (US 20190278677) teaches executing runtime software-based self-test code concurrently on multiple processor cores to generate a first set of self-test results from a first processor core and a second set of self-test results from a second processor core; performing mutual inter-core checking of the self-test results by using the first processor core to check the second set of self-test results from the second processor core while simultaneously using the second processor core to check the first set of self-test results from the first processor core; and then using the second processor core to immediately execute a recovery mechanism for the first processor core if comparison of the first set of self-test results against reference test results indicates there is a hardware failure at the first processor core;
	Freydel et al (US 20180349235) teaches comparing output data of multiple processors to detect failures.
Shin et al (US 20170365992) teaches a power monitoring device with triple redundant structure and a voting system.
Mitsueda et al (US 20050085967) teaches using auxiliary processor to subject a main control processor to external diagnosis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196